Citation Nr: 0821552	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for a left 
shoulder disability, a neck disability, and a bilateral wrist 
disability.  

The veteran was afforded a personal hearing before a Decision 
Review Officer at the RO in Des Moines, Iowa, in September 
2006.  A transcript of the hearing is associated with the 
claims folder.

The veteran was afforded a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the claims 
folder.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative during his 
May 2008 personal hearing.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  A chronic left shoulder disability did not manifest in 
service; arthritis was not exhibited within one year of 
service discharge; and, there is no competent evidence that 
links the veteran's current left shoulder disability to his 
active service.

2.  A chronic neck disability did not manifest in service; 
arthritis was not exhibited within one year of service 
discharge; and, there is no competent evidence that links the 
veteran's current neck disability to his active service.

3.  A bilateral wrist disability did not manifest in service 
and there is no competent evidence that links the veteran's 
current bilateral wrist disability to his active service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).

2.  A neck disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).

3.  A bilateral wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 
 
In the instant case, the veteran received notification prior 
to the initial agency decision that is being appealed.  The 
RO's December 2005 notice letter informed the veteran that he 
could provide evidence to support his claims, or the location 
of such evidence, and requested that he provide any evidence 
in his possession.  The notice letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send records pertinent to his 
claim, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  As the veteran's service connection claims have 
been denied, any question as to effective dates or disability 
ratings is moot.  As such, any defect with respect to the 
content of the notice requirement was non- prejudicial.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007). 
 
The evidence of record includes service medical records, VA 
medical records, and non-VA treatment records.  The veteran's 
service personnel records are missing.  In this regard, the 
National Personnel Records Center (NPRC) reports that it was 
unable to locate the veteran's personnel records.  Further 
efforts to obtain these records would be futile.  The veteran 
was advised of this negative development in an August 2007 
letter.  As noted above, the aforementioned December 2005 
VCAA letter informed him of his right to submit any evidence 
he wished to support his claims for service connection.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran has not been provided an examination.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Here, as will be discussed in greater detail 
below, the Board finds that the evidence, which indicates 
that the veteran did not have the claimed disabilities during 
service and does not reflect competent evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to the 
etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  An examination 
under McLendon is therefore not required.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 
Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2007). 
 
Under 38 U.S.C.A. 1154 (West 2002 & Supp. 2007), in the case 
of any veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996).

The veteran has alleged that he incurred all of his claimed 
disabilities when Japanese artillery fire blew him out of a 
tree in the South Philippines in the summer of 1945.  The 
veteran believes that he injured his left shoulder when he 
grabbed a tree limb as he was falling.  He injured both of 
his wrists when he hit the ground and landed on them, and he 
also damaged the second vertebra in his neck.  

Service medical records are silent as to any complaint, 
treatment, or diagnosis related to the veteran's left 
shoulder, neck, or either wrist.  While the August 1946 
separation examination report notes a mark or scar on the 
veteran's left shoulder, there is no suggestion that this 
notation indicates the presence of an injury.  The separation 
examination report does not indicate any clinical abnormality 
of the veteran's left shoulder.  

The veteran's discharge certificate indicates that his 
occupational specialty was storekeeper.  He had one year and 
four months of active duty, which included service overseas.  
His separation record does not indicate that he received any 
citations or medals indicative of combat service, and he 
testified at his September 2006 hearing that he did not 
receive a Combat Action Ribbon.  No other affirmative 
evidence establishes that he was engaged in combat when the 
claimed injuries occurred.  

The Board notes that the veteran's service personnel records 
are unavailable for review.  However, while the 
unavailability of the veteran's personnel records may mean 
that a definitive finding that the veteran did not serve in 
combat cannot be made, the Board finds that the evidence 
still preponderates against the veteran's service connection 
claims.

In particular, the Board notes that the veteran's post-
service medical records include no treatment records for over 
forty years following his separation from service.  At his 
May 2008 Board hearing, the veteran testified that he first 
sought treatment for his shoulder, neck, and wrists in the 
mid-to-late 1980s.  Similarly, at his September 2006 RO 
hearing, the veteran testified that he first sought treatment 
for his left shoulder in 1987, when a private medical record 
shows he had an arthrogram.  He also testified that his neck 
had been bothering him for the last fifteen years and that he 
first sought treatment in April 1988.  He indicated that he 
first sought treatment in for his wrists in 1987.  His 
testimony at both hearings reflects that he did not have 
difficulties with these disabilities long before he sought 
treatment.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

In addition, the veteran's post-service treatment records 
either attribute the veteran's disabilities to other specific 
incidents or indicate that the veteran had not experienced 
symptoms of disability until relatively recently.  


With respect to the left shoulder disability, January 1987 VA 
medical records reflect that the veteran sought treatment for 
left shoulder pain that began when he suffered an injury two 
years earlier.  These records note that the veteran slipped 
and fell two years ago.  He grabbed hold of a pipe to catch 
himself and jerked his left shoulder.  This accident is also 
described in a January 1990 private medical record that 
further notes that the veteran wrenched his neck region and 
experienced severe shoulder pain following this accident.   
He underwent rotator cuff surgery in 1987.  A November 1987 
record from the physician who performed the rotator cuff 
surgery describes the tear as "massive" and states that the 
veteran "will have a permanent disability in his left 
shoulder as a result of his work injury."

These medical records also consistently note that the veteran 
injured his neck in the 1985 accident.  A May 1997 record 
states that the veteran began experiencing his neck pain 
after the rotator cuff surgery.  

A May 1997 VA medical record notes that the veteran 
complained of problems with his right wrist.  An April 2000 
VA medical record notes that the veteran began experiencing 
wrist pain and swelling after spending many hours a day 
mopping at work.  An October 2000 VA medical record states 
that the veteran had been experiencing the wrist pain for ten 
months due to mopping at work.  This record states that the 
veteran had never had pain in his wrists prior to this.  

The Board finds this evidence of the veteran's medical 
history to be highly probative, as it was offered by the 
veteran in the course of his seeking treatment for the 
disabilities at issue.  The Board further notes that this 
evidence does not establish continuity of symptomatology 
between any in-service injury and a current disability.

With respect to the veteran's own contentions regarding his 
in-service injuries, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the veteran's lay 
statements and testimony are outweighed by the service and 
post-service treatment records documenting that the disorders 
that began years after service.  The post-service treatment 
records clearly relate the veteran's current shoulder and 
wrist problems to post-service events/injuries.  Again, the 
Board finds it to be particularly significant the veteran 
first filed a claim for service connection for arthritis in 
October 2005, almost six decades after leaving service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  The Board also places significant 
value on the fact that, when he filed a claim for non-service 
connected pension in April 1988, the veteran made no 
reference to injuring his shoulder, neck, or wrists in 
service.  He attributed his problems solely to the 
aforementioned 1987 accident.  

The Board acknowledges that the veteran himself has claimed 
he currently has disabilities of the left shoulder, neck, and 
both wrists that stem from an in-service injury.  However, 
the Board notes that as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant a claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995). 

Finally, at his May 2008 hearing, the veteran testified that 
the doctor who diagnosed his rotator cuff tear in the 1980s 
found scar tissue from an old injury.  The veteran stated 
that this physician did not write down this opinion, and he 
had since passed away.  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what the physician actually stated and the 
veteran's account/interpretation, as a layperson, of what was 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence to substantiate the claims of service connection for 
a left shoulder disability, a neck disability, and a 
bilateral wrist disability, the preponderance of the evidence 
is against the claims, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 
 







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a bilateral wrist 
disability is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


